DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 31 March 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  The ends of broken lines are not all designated by Arabic or Roman numerals corresponding to the view number of the sectional view.  See line A-A which should be corrected to 20D-20D in figure 20C and the specification.  Overlapping hatchings exist in figure 23.

Specification
The disclosure is objected to because of the following informalities: item 18 of the specification amendments replaces a paragraph starting on page 6, line 14, while no .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 3 that “the cap is embodied to clamp in screwed position fixedly onto an upper side of the wall of the container and form a covering of the inner closing element and the peripheral press-on edge of the outer closing element” is led to be indefinite.  From claim 2, which claim 3 depends, “the outer closing element comprises a cap provided with the peripheral press-on edge”.  If the peripheral press-on edge is part of the cap how can the cap form a covering of the peripheral press-on edge?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoff (US 7690526).
Claim 1:  Hoff discloses a drum closure 20 (closing unit) comprising an internally-threaded flange 21 (inner closing element) configured to be mounted on some edge of some wall all around some throughflow opening provided therein, wherein the internally-threaded flange 21 (inner closing element) is further configured to connect in mounted position against at least some inner side of some wall and is provided with an internally-threaded opening 28 (passage) for content of some container; a closing plug 22 (outer closing element) which is configured to be coupled releasably to the internally-threaded flange 21 (inner closing element) for closing the internally-threaded opening 28 (passage) provided therein; wherein both the internally-threaded flange 21 (inner closing element) and the closing plug 22 (outer closing element) comprise a screw 

    PNG
    media_image1.png
    484
    456
    media_image1.png
    Greyscale

Claim 5:  Hoff discloses the internally-threaded flange 21 (inner closing element), wherein some upright peripheral edge of some throughflow opening provided in some wall of some container is dimensioned that the internally-threaded flange 21 (inner closing element) can snap fixedly onto at the location of the concavity at the upper surface of the anchor flange 21 (see fig. 2).
.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Goolen (US 201403058942).
Claim 1:  Van Goolen discloses a closing element 53 (closing unit) comprising a lower element sub-part 60 (inner closing element) configured to be mounted on some edge of some wall all around some throughflow opening provided therein, wherein the lower element sub-part 60 (inner closing element) is further configured to connect in mounted position against at least some inner side of some wall and is provided with a passage for content of some container; an upper element sub-part 55 (outer closing element) which is configured to be coupled releasably to the lower element sub-part 60 (inner closing element) for closing the passage provided therein; wherein both the lower element sub-part 60 (inner closing element) and the upper element sub-part 55 (outer closing element) comprise a screw thread coupling for screwing the upper element sub-part 55 (outer closing element) onto the lower element sub-part 60 (inner closing element); wherein the upper element sub-part 55 (outer closing element) comprises an annular element 56 (peripheral press-on edge) which is embodied to clamp the upper element sub-part 55 (outer closing element) against some outer side of some wall of some container when screwing (see fig. 14 and 15).
Claim 10:  Van Goolen discloses the upper element sub-part 55 (outer closing element) being manufactured from flexible material (elastic) such as polypropylene and .

    PNG
    media_image2.png
    459
    364
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 7690526) as applied to claim 1 above, and further in view of Wikstrom (US 20060000835).
Claim 6:  Hoff discloses the closing plug 22 (outer closing element) including a structure 35 for tightening (see fig. 1).
Hoff does not disclose the outer closing element comprising a support part and a pull-twist element, wherein the pull-twist element is pivotally connected to the support part via a linear hinge element and wherein the hinge element extends through a rotation point of the support part.
Wikstrom teaches a filler cap comprising a second end 1b (support part) and a second body part 2 (pull-twist element), wherein the second body part 2 (pull-twist element) is pivotally connected to the second end 1b (support part) via an axle member 6 (linear hinge element) and wherein the axle member 6 (linear hinge element) extends through a rotation point of the second end 1b (support part) (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the structure 35 of Hoff with the second end 1b (support part) extending across the top of the closing plug 22 (outer closing element) and the second body part 2 (pull-twist element), as taught by Wikstrom, in order to provide the closing plug 22 (outer closing element) with a means for tightening that does not depression which can be contaminated and pool water which can cause the drum closure 20 (outer closing element) to rust.
Claim 7:  The combination discloses the second body part 2 (pull-twist element) being pivotable between a lying starting position in which it extends parallel to an upper .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 7690526) as applied to claim 1 above, and further in view of Cetrone (US 3124267).
Claim 11:  Hoff discloses the claimed invention except for a tamper evident provision.
Cetrone teaches a closure plug 11 and a disk-like member 12 (tamper evident provision) that discourages tampering, wherein the plug 11 has lugs 25a with pockets 32 with reduced-size mouths 33 and the disk-like member 12 (tamper evident provision) has projections 34 with enlarged free ends 35 and reduced size neck portions 36 such that the disk-like member 12 (tamper evident provision) must be removed before a rotational force can be applied to the plug 11 to remove it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closing plug 22 (outer closing element) to include lugs 25a and a disk-like member 12 (tamper evident provision), as taught by Cetrone, in order to provide the closing plug 22 (closing unit) with tamper evident means such that a user can determine if contents have been accessed before purchase.

Claims 2-4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 7690526) as applied to claim 1 above, and further in view of Fee (GB 2004847).

Hoff does not disclose the peripheral press-on edge forming a second closure of some container.
Fee teaches a plug 13 having an annular protrusion 45 to provide another seal (see fig. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the peripheral press-on edge of Hoff to be annular, as taught by Fee, in order to provide additional sealing means to prevent entry of debris.
Claim 3:  Hoff discloses the cap being embodied to clamp in screwed position fixedly onto some upper side of some wall of some container and form a covering of the internally-threaded flange 21 (inner closing element) and the peripheral press-on edge  of the closing plug 22 (outer closing element) in as much as the claimed invention does (see annotated fig. 2 above).

Claim 12:  Hoff discloses the peripheral press-on edge being an axially extending flange which is embodied to press in screwed position with a lower edge against some flat upper side of some wall of some container (see fig. 1 and 2).
Hoff does not disclose the peripheral press-on edge being cylindrical.
Fee teaches a plug 13 having an annular protrusion 45 which is cylindrical and provides another seal (see fig. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the peripheral press-on edge of Hoff to be cylindrical, as taught by Fee, in order to provide additional sealing means to prevent entry of debris.
Claim 14:  The combination discloses the cylindrical flange wholly surrounding a mounting part (see annotated fig. 2 above).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 7690526) and Fee (GB 2004847) as applied to claim 12 above, and further in view of Weist (US 20120037631).
Claim 13:  The combination discloses the claimed invention except for the cylindrical flange having a diameter greater than the diameter of the rest of the drum closure 20 (closing unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination such that the cylindrical flange had a diameter greater than a diameter of the rest of the closure 20 (closing unit), as taught by Weist, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Further, no criticality has been established for the diameter of the cylindrical flange in relation to the inner closing element.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 7690526) as applied to claim 1 above, and further in view of Van Goolen (US 20160229596).
Claim 8:  Hoff discloses the claimed invention except that there is a single thread instead of a multi-threads form, Van Goolen shows that a single-thread and multi-thread are equivalent structures known in the art (see P. 0013).  Therefore, because these two threading means were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute a single thread for a multi-thread form.
.

Response to Arguments
The drawing objections in paragraphs 4-9 and 11-15 of office action dated 25 November 2021 are withdrawn in light of the amended disclosure filed 31 March 2021. 
The specification objections in paragraphs 16-18 of office action dated 25 November 2021 are withdrawn in light of the amended disclosure filed 31 March 2021.  
The 35 U.S.C. § 112 rejections in paragraphs 21-23 and 25-38 of office action dated 25 November 2021 are withdrawn in light of the amended claims filed 31 March 2021.  
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hoff does not disclose the outer closing element comprising a peripheral press-on edge which is embodied to clamp the outer closing element against an outer side of the wall of the container when screwing because element 22 makes contact with the wall of the container only in certain spots and since element 22 is not itself clamped against the outer side of the wall, the Examiner responds that these statements are at odds with each other.  Initially applicant agrees that element 22 makes contact with the wall of the container.  This is followed by an argument that element 22 is not itself clamped against the outer side of the wall.  
In response to applicant’s argument that Hoff does not disclose the outer closing element comprising a peripheral press-on edge which is embodied to clamp the outer closing element against an outer side of the wall of the container when screwing because alternative embodiments are shown (Fig. 7 and 8) in which the outer element does not contact the outer wall at all, the Examiner replies that this argument is not commensurate in scope with the rejection at hand as the embodiment of figures 7 & 8 is not relied upon.
In response to applicant’s arguments directed to the embodiment shown in fig. 16 to 18 of Van Goolen, the Examiner replies that this argument is not commensurate in scope with the rejection at hand as this embodiment is not relied upon.
In response to applicant’s argument that the upper element sub-part 55 does not container a screw thread coupling, but rather bayonets 57 with protrusions 70, the Examiner replies that Wikipedia defines screw thread as a helical structure used to convert between rotational and linear movement or force.  As can be seen from figure .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736